Order entered October 23, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00606-CR

                                 JT WILLIAMS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F-1676083-Y

                                          ORDER
      The State’s motion to extend time to file its brief is GRANTED. The State’s brief is
deemed FILED October 14, 2019.


                                                    /s/   DAVID L. BRIDGES
                                                          PRESIDING JUSTICE